DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,644,221. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘221 patent claims appear to cover the same actuator limitations used in the gas actuator of the present application.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6-8, and 10 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by CN107023459A (“Chen”).
Claim 1
Chen discloses an actuating-type gas guiding device, comprising: a main body (Fig. 1B); and at least one piezoelectric actuator disposed in the main body (Fig. 1A, piezoelectric actuator 13), wherein the piezoelectric actuator comprises: a suspension plate having a first surface and a second surface (plate 132), wherein the suspension plate is permitted to undergo a bending vibration (pg. 4, first paragraph, flexing); an outer frame arranged around the suspension plate; at least one bracket connected between the suspension plate and the outer frame for elastically supporting the suspension plate (frame 168); and a piezoelectric element attached on the first surface of the suspension plate, wherein in response to a voltage applied to the piezoelectric element, the suspension plate is driven to undergo the bending vibration in a reciprocating manner (piezoelectric layer 133), so that gas is guided to flow in the main body along a non-scattered linear direction (page 5, third paragraph, air flow directed).  

Claim 4
Chen discloses the actuating-type gas guiding device according to claim 1, further comprising: a gas inlet plate arranged beside the second surface of the suspension plate (Fig. 1A, gas inlet plate 16), and having at least one inlet, at least one convergence channel and a central cavity defining a convergence chamber, wherein the at least one inlet allows gas to flow in (Fig. 1A), and wherein the convergence channel is disposed corresponding to the at least one inlet and guides the gas from the at least one inlet toward the convergence chamber defined by the central cavity (page 2, last paragraph, has air converges to chamber); and a resonance plate disposed between the gas inlet plate and the suspension plate, and having a central aperture and a movable part, wherein the central aperture is aligned with the convergence chamber, and the movable part 

Claim 6
Chen discloses the actuating-type gas guiding device according to claim 4, wherein 16the suspension plate is a square suspension plate with a bulge (Chen, Fig. 1A).  

Claim 7
Chen discloses the actuating-type gas guiding device according to claim 4, wherein the actuating-type gas guiding device further comprises a conducting plate (Chen, conducting strip 15), a first insulation plate and a second insulation plate (Chen, insulation trips 141 and 142), wherein the gas inlet plate, the resonance plate, the outer frame, the first insulation plate, the conducting plate and the second insulation plate are stacked sequentially (Chen, Fig. 1A).  

Claim 8
Chen discloses the actuating-type gas guiding device according to claim 1, wherein the main body comprises one selected from the group consisting of an oven blower, a dental light 

Claim 10
Chen discloses an actuating-type gas guiding device, comprising: at least one main body (Fig. 1B); and at least one piezoelectric actuator disposed in the at least one main body (Fig. 1A, piezoelectric actuator 13), wherein the piezoelectric actuator comprises:  at least one suspension plate, wherein the suspension plate has a first surface and a second surface (plate 132), and the suspension plate is permitted to undergo a bending vibration (pg. 4, first paragraph, flexing); at least one outer frame arranged around the at least one suspension plate (frame 168); at least one bracket connected between the at least one suspension plate and the at least one outer frame for elastically supporting the at least one suspension plate (Fig. 1A); and at least one piezoelectric element attached on the first surface of the suspension plate, wherein in response to a voltage applied to the piezoelectric element, the suspension plate is driven to undergo the bending vibration in a reciprocating manner (piezoelectric layer 133), so that gas is guided to flow in the main body along a non-scattered linear direction (page 5, third paragraph, air flow directed).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over CN107023459A (“Chen”) in view of U.S. Patent Pub. 2010/0298895 (“Ghaffari”).
Claim 9
Chen discloses the actuating-type gas guiding device according to claim 1.
Chen does not appear to explicitly disclose wherein the actuating-type gas guiding device further comprises a sensor disposed adjacent to the piezoelectric actuator, wherein when the piezoelectric actuator is enabled to guide the gas along the non-scattered linear direction, the gas is transferred through the sensor and sensed by the sensor, so that the sensor generates an output data, wherein the output data is transmitted to a connection device and displayed, stored and transmitted by the connection device.  
Ghaffari discloses using a sensor and collecting sensor data to be output in an image (paragraph [0243]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated comprises a sensor, as disclosed by Ghaffari, into the device of Chen, such that the sensor disposed adjacent to the piezoelectric actuator, wherein when the piezoelectric actuator is enabled to guide the gas along the non-scattered linear direction, the gas is transferred through the sensor and sensed by the sensor, so that the sensor generates an output data, wherein the output data is transmitted to a connection device and displayed, stored and transmitted by the connection device, for the purpose of providing data for further review to a user (Ghaffari, paragraph [0243]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICA S LIN/Primary Examiner, Art Unit 2853